                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     ELAINE RICE, ALEX KUKICH,                       No. 4:15-CV-00371
     ERIKA MENDOZA, JAMES HUNT,
     and DEAN MAURO, Individually,                   (Judge Brann)
     and on behalf of all others similarly
     situated,

                 Plaintiffs,

           v.

     ELECTROLUX HOME PRODUCTS,
     INC., SHARP MANUFACTURING
     COMPANY OF AMERICA, a
     division of SHARP ELECTRONICS
     CORPORATION; SHARP
     APPLIANCES THAILAND
     LIMITED; MIDEA AMERICA
     CORP.; MIDEA MICROWAVE
     AND ELECTRICAL APPLIANCES
     MANUFACTURING CO., LTD;
     LOWE’S HOME CENTERS, LLC;
     MODESTO DIRECT APPLIANCE,
     INC.; and ABC CORP. 1-10,

                 Defendants.

                               MEMORANDUM OPINION

                                  JANUARY 15, 2020

I.       BACKGROUND

         On October 3, 2018, Plaintiffs Elaine Rice, Alex Kukich, Erika Mendoza,

James Hunt, and Dean Mauro (as well as other consumers similarly situated) filed

an Amended Consolidated Class Action Complaint (ECF No. 174; the “Instant
Complaint”) against seven Defendants. The Instant Complaint springs from

alleged defects in the stainless-steel handles of certain microwaves that consumers

install above their stove burner. According to Plaintiffs, these offending

microwave handles conduct too much heat from the stoves below.

      Plaintiffs Rice and Kukich bring the following claims against Defendant

Electrolux Home Products, Inc. (“Electrolux”).

      1.     Declaratory relief under 28 U.S.C. § 2201.

      2.     Strict liability under theories of a design defect and failure to warn.

      3.     Negligent failure to warn.

      4.     Violation of the Magnuson-Moss Consumer Products Warranties Act,

             15 U.S.C. § 2301 (the “Magnuson-Moss Act”).

      5.     Breach of the implied warranty of merchantability.

      6.     Breach of an express warranty.

      7.     Negligence.

      Plaintiffs Mendoza and Hunt bring the following claims against Defendants

Electrolux, Midea America Corporation (“Midea America”), Midea Microwave

and Electrical Appliances Manufactured Company, Limited (“Midea China”),

Sharp Manufacturing Company of America (“Sharp America”), Sharp Appliances

Thailand Limited (“Sharp Thailand”), Lowe’s Home Centers, LLC (“Lowe’s”),

and Modesto Direct Appliance, Inc. (“Modesto”).



                                          -2-
      1.    Violation of California’s Consumer Legal Remedies Act, Cal. Civ.

            Code § 1750.

      2.    Violation of California’s Unfair Competition Law, Cal. Bus. & Prof.

            Code § 17200.

      3.    Violation of California’s Song-Beverly Consumer Warranty Act, Cal.

            Civ. Code § 1791 (the “Song-Beverly Act”).

      Plaintiff Mauro brings the following claims.

      1.    Against Defendants Electrolux, Midea America, Midea China, and

            Lowe’s: violation of New York’s General Business Law §§ 349 and

            350.

      2.    Against Defendant Lowe’s: violation of the Magnuson-Moss Act.

      3.    Against Defendant Lowe’s: breach of the implied warranty of

            merchantability.

      4.    Against Defendants Electrolux, Lowe’s, and Midea China: unjust

            enrichment.

      On September 9, 2019, all Defendants filed motions to dismiss the Instant

Complaint. Defendants’ motions are now ripe for disposition. For the reasons that

follow, I resolve Defendants’ motions as such:

      1.    Sharp America’s Motion to Dismiss, ECF No. 206, is GRANTED.

      2.    Sharp Thailand’s Motion to Dismiss, ECF No. 208, is GRANTED.

      3.    Midea China’s Motion to Dismiss, ECF No. 209, is GRANTED.
                                       -3-
         4.     Midea America’s Motion to Dismiss, ECF No. 210, is GRANTED.

         5.     Electrolux, Lowe’s, and Modesto’s Partial Motion to Dismiss, ECF

                No. 211, is GRANTED IN PART AND DENIED IN PART.

II.      DISCUSSION

         A.     Standards for a Motion to Dismiss Under Federal Rule of Civil
                Procedure 12(b)(1)

         Under Federal Rule of Civil Procedure 12(b)(1), the Court dismisses a

complaint if it lacks the “very power to hear the case.” Mortensen v. First Fed.

Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977). “If a party asserts several

objections and defenses to a complaint, including a F.R.C.P. 12(b)(1) defense for

lack of subject matter jurisdiction, ‘the cases are legion stating that the district

court should consider the Rule 12(b)(1) challenge first because if it must dismiss

the complaint for lack of subject matter jurisdiction, the accompanying defenses

and objections become moot and do not need to be determined by the judge.’”1

         Additionally, “[t]he procedure under a motion to dismiss for lack of subject

matter jurisdiction is quite different” from the familiar procedure under Rule

12(b)(6).2 “At the outset we must emphasize a crucial distinction, often

overlooked, between 12(b)(1) motions that attack the complaint on its face and


1
      Scanlin v. Soldiers & Sailors Mem'l Hosp., No. 4:06-CV-01915, 2007 WL 141014, at *2
      (M.D. Pa. Jan. 17, 2007) (McClure, J.) citing 5B Wright & Miller, FEDERAL PRACTICE AND
      PROCEDURE: CIVIL 3D § 1350 at 154-55 (2004); see also Steel Co. v. Citizens for a Better
      Env’t, 523 U.S. 83, 101 (1998).
2
      Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977).
                                               -4-
12(b)(1) motions that attack the existence of subject matter jurisdiction in fact,

quite apart from any pleadings.”3 “The facial attack does offer similar safeguards

to the plaintiff: the court must consider the allegations of the complaint as true.”4

“The factual attack, however, differs greatly, for here the trial court may proceed as

it never could under 12(b)(6) or Fed.R.Civ.P. 56.”5 “Because at issue in a factual

12(b)(1) motion is the trial court’s jurisdiction (its very power to hear the case)

there is substantial authority that the trial court is free to weigh the evidence and

satisfy itself as to the existence of its power to hear the case.”6 “In short, no

presumptive truthfulness attaches to plaintiff’s allegations, and the existence of

disputed material facts will not preclude the trial court from evaluating for itself

the merits of jurisdictional claims.”7 “Moreover, the plaintiff will have the burden

of proof that jurisdiction does in fact exist.”8

          B.    Standards for a Motion to Dismiss Under Federal Rule of Civil
                Procedure 12(b)(6)

          Under Federal Rule of Civil Procedure 12(b)(6), the Court dismisses a

complaint, in whole or in part, if the plaintiff has failed to “state a claim upon

which relief can be granted.” A motion to dismiss “tests the legal sufficiency of a


3
    Id.
4
    Id.
5
    Id.
6
    Id. (brackets added).
7
    Id.
8
    Id.
                                           -5-
pleading”9 and “streamlines litigation by dispensing with needless discovery and

factfinding.”10 “Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of

a dispositive issue of law.”11 This is true of any claim, “without regard to whether

it is based on an outlandish legal theory or on a close but ultimately unavailing

one.”12

        Following the Roberts Court’s “civil procedure revival,”13 the landmark

decisions of Bell Atlantic Corporation v. Twombly14 and Ashcroft v. Iqbal15

tightened the standard that district courts must apply to 12(b)(6) motions.16 These

cases “retired” the lenient “no-set-of-facts test” set forth in Conley v. Gibson and

replaced it with a more exacting “plausibility” standard.17

        Accordingly, after Twombly and Iqbal, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim




9
     Richardson v. Bledsoe, 829 F.3d 273, 289 n.13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v.
     Bridgeport Machines, Inc., 249 F.3d 672, 675 (7th Cir. 2001) (Easterbrook, J.).
10
     Neitzke v. Williams, 490 U.S. 319, 326–27 (1989).
11
     Neitzke, 490 U.S. at 326 (citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
12
     Neitzke, 490 U.S. at 327.
13
     Howard M. Wasserman, THE ROBERTS COURT AND THE CIVIL PROCEDURE REVIVAL, 31 Rev.
     Litig. 313, 316, 319-20 (2012).
14
     550 U.S. 544 (2007).
15
     556 U.S. 662, 678 (2009).
16
     Iqbal, 556 U.S. at 670 (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957))
     (“[a]cknowledging that Twombly retired the Conley no-set-of-facts test”).
17
     Iqbal, 556 U.S. at 670 (citing Conley v. Gibson, 355 U.S. 41 (1957)) (“[a]cknowledging that
     Twombly retired the Conley no-set-of-facts test”).
                                               -6-
to relief that is plausible on its face.’”18 “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”19 “Although the

plausibility standard does not impose a probability requirement, it does require a

pleading to show more than a sheer possibility that a defendant has acted

unlawfully.”20 Moreover, “[a]sking for plausible grounds . . . calls for enough facts

to raise a reasonable expectation that discovery will reveal evidence of

[wrongdoing].”21

        The plausibility determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”22 No matter

the context, however, “[w]here a complaint pleads facts that are ‘merely consistent

with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’”23

        When disposing of a motion to dismiss, the Court “accept[s] as true all

factual allegations in the complaint and draw[s] all inferences from the facts




18
     Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
19
     Iqbal, 556 U.S. at 678.
20
     Connelly v. Lane Const. Corp., 809 F.3d 780 (3d Cir. 2016) (Jordan, J.) (internal quotations
     and citations omitted).
21
     Twombly, 550 U.S. at 556.
22
     Iqbal, 556 U.S. at 679.
23
     Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (internal quotations omitted)).
                                               -7-
alleged in the light most favorable to [the plaintiff].”24 However, “the tenet that a

court must accept as true all of the allegations contained in the complaint is

inapplicable to legal conclusions.”25 “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.”26

         As a matter of procedure, the United States Court of Appeals for the Third

Circuit has instructed that:

         Under the pleading regime established by Twombly and Iqbal, a court
         reviewing the sufficiency of a complaint must take three steps. First, it
         must tak[e] note of the elements [the] plaintiff must plead to state a
         claim. Second, it should identify allegations that, because they are no
         more than conclusions, are not entitled to the assumption of truth.
         Finally, [w]hen there are well-pleaded factual allegations, [the] court
         should assume their veracity and then determine whether they plausibly
         give rise to an entitlement to relief.27

         “Generally, consideration of a motion to dismiss under Rule 12(b)(6) is

limited to consideration of the complaint itself.”28 Typically, to consider materials

outside the complaint, a motion to dismiss must be converted to a motion for

summary judgment.29 However, “[c]onsideration of materials outside the complaint




24
     Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
25
     Iqbal, 556 U.S. at 678 (internal citations omitted); see also Fowler v. UPMC Shadyside, 578
     F.3d 203, 210 (3d Cir. 2009) (Nygaard, J.) (“After Iqbal, it is clear that conclusory or ‘bare-
     bones’ allegations will no longer survive a motion to dismiss.”).
26
     Iqbal, 556 U.S. at 678.
27
     Connelly, 809 F.3d at 787 (internal quotations and citations omitted).
28
     Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006).
29
     See id. and Fed. R. Civ. P. 12(d).
                                                 -8-
is not entirely foreclosed on a 12(b)(6) motion.”30 It is permissible to consider the

full text of documents partially quoted in the complaint.31 It is also permissible to

consider documents relied upon by plaintiff in drafting the complaint and integral

to the complaint.32 “However, before materials outside the record may become the

basis for a dismissal, several conditions must be met.”33 “For example, even if a

document is ‘integral’ to the complaint, it must be clear on the record that no

dispute exists regarding the authenticity or accuracy of the document.”34 It must

also be clear that there exist no material disputed issues of fact regarding the

relevance of the document.35 In this matter, I find that these conditions have been

met, and will consequently consider Defendants’ attachments.

        C.      Relevant Facts Alleged in the Instant Complaint

        The facts alleged in the Instant Complaint that are relevant to my analysis in

disposing of Defendants’ above motions to dismiss are as follows. I must accept

these as true for the purposes of Defendants’ motions.




30
     Faulkner, 463 F.3d at 134.
31
     San Leandro Emergency Med. Group Profit Sharing Plan v. Philip Morris Cos., 75 F.3d 801,
     808-09 (2d Cir. 1996).
32
     Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47-48 (2d Cir. 1991).
33
     Faulkner, 463 F.3d at 134.
34
     Id, See also e.g., Kaempe v. Myers, 367 F.3d 958, 965 (D.C. Cir. 2004); Alternative Energy,
     Inc. v. St. Paul Fire and Marine Ins. Co., 267 F.3d 30, 33 (1st Cir. 2001).
35
     Faulkner, 463 F.3d at 134.
                                               -9-
                    1.   The Microwaves and the Handle Defect

           Plaintiffs have brought this class action to redress a defective condition (the

“Handle Defect”) in the stainless steel handles of particular over-the-range

microwave ovens.36

           Electrolux has designed, manufactured, assembled, and sold a wide range of

home appliances for nearly one hundred years.37 Electrolux sells these appliances

to consumers throughout the United States through retailers such as Lowe’s and

Modesto.38

           As noted above, among the home appliances Electrolux sold are stainless

steel, over-the-range microwave ovens (the “Microwaves”). The Microwaves are,

as the name suggests, designed, manufactured, and intended to be used and

installed on a vertical wall directly above the cooking surface.39

            Rice purchased one Frigidaire Gallery Over-The-Range Microwave
             Oven, bearing model number FGMV174KFC, containing the Handle
             Defect.40 She purchased this Microwave from a Pennsylvania Lowe’s on
             October 13, 2013.41

            Kukich is the owner of a Frigidaire Gallery Over-The-Range Microwave
             Oven, model number FGMV174KFC, containing the Handle Defect. He



36
     Instant Complaint at ¶ 1.
37
     Id. at ¶ 92.
38
     Id.
39
     Id. at ¶ 93.
40
     Id. at ¶ 13.
41
     Id. at ¶ 17.
                                             - 10 -
             purchased this Microwave from retailer HHGREGG in Catonsville,
             Maryland in October 2013.42

          Mendoza purchased a Frigidaire Professional Microwave Oven, model
           number FPMV189KFC and containing the Handle Defect, from Modesto
           in December 2014.43 Sharp Thailand manufactured Mendoza’s
           Microwave. Sharp America tested Mendoza’s Microwave in its testing
           facility in Memphis, Tennessee.44

          Hunt purchased a Frigidaire Gallery Over-The-Range Microwave Oven,
           model number FGMV175QFA and containing the Handle Defect, from a
           Lowe’s in November 2016.45 Midea China manufactured Hunt’s
           Microwave in January 2016. Midea America tested Hunt’s Microwave.46

          Mauro owns a Frigidaire Gallery Over-The-Range Microwave Oven,
           model number FGMV175QFA, containing the Handle Defect. He
           purchased this Microwave from a Lowe’s in Cicero, New York in
           December 2014.47

         All five Plaintiffs here allege that the Microwaves they purchased contain

the Handle Defect. The Handle Defect operates as follows: when installed at the

recommended height, the Microwave handles absorb heat and can reach

temperatures exceeding 168 degrees Fahrenheit. Indeed, when tests were

conducted on Rice’s Microwave, the handle temperature exceeded 168 degrees

Fahrenheit in the time it took to bring water to a boil.48


42
     Id. at ¶¶ 31-32.
43
     Id. at ¶ 38.
44
     Id. at ¶ 41.
45
     Id. at ¶ 46.
46
     Id. at ¶ 50.
47
     Id. at ¶¶ 46-47.
48
     Id. at ¶¶ 14-15.
                                          - 11 -
         Per the American Society of Testing Materials’ Standard for Heated System

Surface Conditions that Produce Contact Burn Injuries,49 skin contact with metallic

surfaces which exceed temperatures of 140 degrees Fahrenheit causes burns

resulting in irreversible injury.50 California has a like standard, requiring that all

metals be “covered thermal insulating material or otherwise guarded against

contact” if they have “an external surface temperature of 140 degrees F . . . or

higher” and are “located within 7 feet vertically from floor or working level.”51

New York City’s Administrative Code provides that “[a]ll accessible piping in

habitable and occupiable rooms carrying steam, water, or other fluids at

temperatures exceeding one hundred sixty-five degrees Fahrenheit shall be

insulated to prevent the temperature at the outer surface of the insulation from

exceeding sixty degrees Fahrenheit above the ambient temperature.”52

         The conduction of this excessive temperature renders the Microwaves’

handles unfit to use when opening the Microwave door—its intended and ordinary

purpose.53




49
     Id. at ¶ 3.
50
     Id. at ¶ 4.
51
     Id. at ¶ 104.
52
     Id. at ¶ 107.
53
     Id. at ¶ 97,
                                          - 12 -
                    2.   Plaintiffs’ Operation of the Microwaves

         Rice purchased her Microwave from a Pennsylvania Lowe’s on October 13,

2013 for $269.10, and paid an additional $180 to have the Microwave

professionally installed in her home in accordance with the Installation Instructions

provided by Electrolux.54 At some point thereafter, Rice was cooking on her

stovetop and reached for the Microwave handle to open the door.55 The

temperature of the handle had reached an “exceedingly high” temperature,

resulting in burns to Rice’s hand.56

         Kukich purchased his Microwave from a Catonville, Maryland HHGREGG

on October 27, 2013 for $249.99.57 The retail cost of his Microwave’s handle,

which bears part number 5304471830, is approximately $86.81.58 His Microwave

was properly installed per Electrolux’s installation instructions.59 When the

stovetop below his Microwave was on, Kukich grabbed the handle to open his

Microwave. By touching the handle, Kukich discovered that the handle was hot

enough to expose him to a serious risk of injury.60




54
     Id. at ¶¶ 17-18.
55
     Id. at ¶ 19.
56
     Id. at ¶¶ 21-22.
57
     Id. at ¶ 32.
58
     Id. at ¶ 33.
59
     Id. at ¶ 34.
60
     Id. at ¶ 36.
                                           - 13 -
         Mendoza purchased her Microwave from a Modesto in December 2014.61

The retail cost of her Microwave’s handle, which bears part number 5304472053,

is approximately $102.98.62 After installation, while cooking at her stove,

Mendoza reached for her Microwave’s handle to open it. As a result of Mendoza’s

very brief contact with her Microwave’s handle, she discovered its exceedingly

high temperature.63

         Hunt purchased his Microwave from a California Lowe’s in November

2016.64 His Microwave was installed over Hunt’s cooking range per Electrolux’s

installation instructions.65 The retail cost of his Microwave’s handle, which bears

part number 5304481502, is approximately $124.56.66 After installation, while

cooking at his stove, Hunt reached for his Microwave’s handle to open it. As a

result of Hunt’s very brief contact with his Microwave’s handle, he discovered its

exceedingly high temperature.67

         Mauro purchased his Microwave from a Cicero, New York Lowe’s on

December 3, 2014 for $224.10.68 The retail cost of his Microwave’s handle, which


61
     Id. at ¶ 38.
62
     Id. at ¶ 40.
63
     Id. at ¶¶ 42-43.
64
     Id. at ¶ 46.
65
     Id. at ¶ 47.
66
     Id. at ¶ 49.
67
     Id. at ¶¶ 51-52.
68
     Id. at ¶ 57.
                                        - 14 -
bears part number 5304481502, is approximately $124.56.69 His Microwave was

installed over Mauro’s cooking range per Electrolux’s installation instructions.

When the stovetop below his Microwave was on, Mauro grabbed the handle to

open his Microwave. By touching the handle, Mauro discovered that the handle

had an “exceedingly high temperature exposing him to a serious risk of injury from

the Handle Defect.”70

         All Plaintiffs in this litigation understood that retailers Lowe’s and Modesto,

in selling these microwaves, were acting with the knowledge and approval of

Electrolux, and/or as Electrolux’s agent.71 Lowe’s and Modesto adopted and

represented Electrolux’s representations that these Microwaves could be used

“over-the-range.”72 When they purchased their Microwaves, Plaintiffs saw the

representation that these Microwaves were “over-the-range” microwaves by

Electrolux, Midea China, and Sharp Thailand (who created and affixed the

microwaves’ packaging) and by Lowe’s and Modesto (the retailers that advertised,

marketed, promoted, and sold the microwaves).73




69
     Id. at ¶ 58.
70
     Id. at ¶¶ 59, 61.
71
     Id. at ¶ 112.
72
     Id. at ¶ 113.
73
     Id. at ¶ 114.
                                           - 15 -
         Had Plaintiffs known of the handles’ high temperature and the associated

risk of burns, Plaintiffs would not have purchased their microwaves or would have

paid less.74

                    3.   Defendants’ Conduct

         From 2011 to 2018, Electrolux’s call center received complaints from

customers whose Microwaves had the Handle Defect.75 Electrolux documented

these complaints in internal business records that acknowledged the Handle

Defect.76 In 2013, Rice filed a warranty claim with Electrolux about the Handle

Defect.77 In June 2015, an Electrolux field inspection measured the Handle Defect

temperature as over 200 degrees Fahrenheit.78 In August 2015, two Electrolux

employees sent internal instant messages about the Handle Defect.79

         On September 23, 2015, Electrolux advised Sharp America about the Handle

Defect via email. Since at least December 30, 2015, counsel for Electrolux and

Sharp America have communicated extensively about this litigation and about the

Handle Defect.80




74
     Id. at ¶ 139.
75
     Instant Complaint at ¶¶ 10, 127.
76
     Id. at ¶ 127.
77
     Id. at ¶ 125.
78
     Id. at ¶ 7.
79
     Id. at ¶ 126.
80
     Id. at ¶ 81.
                                         - 16 -
         On January 26, 2016, Electrolux sent a letter to Midea China and Midea

America informing them that Rice had filed her action and that her proposed

classes could potentially cover Microwaves that Midea China manufactured for

Electrolux. In that letter, Electrolux sought to coordinate document production of

Midea China’s responsive documents.81 In May 2016, in a communication to

Midea China, Electrolux stated that it would prefer its Microwaves to have handles

coated with plastic instead of stainless steel. Per Electrolux, plastic coating would

reduce the issue of the handle’s temperature becoming hot from the cooktop

below.82 Electrolux ultimately told its senior project manager for cooking to

eliminate “SS / aluminum handles and replace with plastic metallic painted

handles.”83 In a November 2016 communication, Electrolux stated that a national

home builder, David Weekly Homes, was moving from certain Electrolux to GE

microwaves “because they feel we do not have a solution for homeowners who

have complained about the handles getting too hot.” Electrolux stated that “we do

the installations and they are installed at appropriate height from cooking surface

per the spec.”84 Electrolux routinely denies warranty claims that putative Class

Members submit.85


81
     Id. at ¶¶ 72, 128.
82
     Id. at ¶ 129.
83
     Id. at ¶ 130.
84
     Id. at ¶ 131.
85
     Id. at ¶ 135.
                                         - 17 -
         Sharp America performs the product testing required for the Microwaves

that Sharp Thailand manufactures.86 In April 2017, Midea America opened a

research and development facility in Louisville, Kentucky. The facility featured

test kitchens and other testing facilities.87

                    4.   Warranties

         The final page of the “Use & Care Guide” for the Microwaves contains a

section on “Major Appliance Warranty Information” (the “Warranty Information”)

All Microwave models include this same Warranty Information.88 The Warranty

Information is printed overseas in Asia prior to shipping to the United States. For

Electrolux microwaves that Midea China manufactures, the Warranty Information

is printed in China.89

         The Warranty Information document is sealed into the microwave’s box at

the point of manufacture (Thailand or China), imported into the United States,

distributed by Electrolux, and then purchased by Plaintiffs and the proposed Class

Members. The actual terms of the Warranty Information are not disclosed to the

microwave purchaser until they have purchased their microwave and opened the

box.90 No other warranty information, or any disclaimer or limitation of any


86
     Id. at ¶ 79.
87
     Id. at ¶ 71.
88
     Id. at ¶ 140.
89
     Id. at ¶ 141.
90
     Id. at ¶ 141.
                                           - 18 -
warranty, was printed or displayed on the exterior of the boxes containing these

microwaves.91

         Electrolux provides the below express limited warranty (“Limited

Warranty”):92

         Your appliance is covered by a one year limited warranty. For one year
         from your original date of purchase, Electrolux will pay all costs for
         repairing or replacing any parts of this appliance that prove to be
         defective in materials or workmanship when such appliance is installed,
         used and maintained in accordance with the provided instructions.

         The Limited Warranty expressly provides that “[s]ervice under this warranty

must be obtained by contacting Electrolux at the addresses or phone numbers

below.” Warranty service is not provided by the seller.93 In the United States, the

sole entity responsible for warranty service under the express warranty is

Electrolux Major Appliances, North America in Augusta, Georgia at

1.800.944.9044, a division of Electrolux Home Products, Inc.94

         The Warranty Information includes a section with language seeking to

exclude or modify the implied warranties of merchantability and fitness for a

particular purpose. This section is titled “Disclaimer of Implied Warranties;

Limitations of Remedies.” It is not available to buyers prior to purchase. There is



91
     Id. at ¶ 150.
92
     Id. at ¶ 142.
93
     Id. at ¶ 143.
94
     Id. at ¶ 144.
                                          - 19 -
no disclaimer of any implied warranty visible at the point of sale, as it only appears

on the last page of the Use & Care Guide that is sealed within the microwaves’

box.95 The Warranty Information’s Disclaimer is not conspicuous and is not

separately acknowledged by any Plaintiff or proposed Class Member.96

          Every one of these Microwaves, when they left Defendants’ control, had a

handle that heated up as described above.97 Lowe’s and Modesto sell other

microwave models with handles that do not heat up in this way.98

                  5.      Procedural History99

          On February 18, 2015, Rice filed the initial complaint with this Court.100 On

January 24, 2017, the United States District Court for the District of Maryland

transferred an action filed by Kukich to this Court.101 On November 2, 2017, the

United States District Court for the Eastern District of California transferred an

action filed by Mendoza and Hunt to this Court.102 On March 6, 2018, the United

States District Court for the Northern District of New York transferred an action




95
      Id. at ¶ 147.
96
      Id. at ¶¶ 148-49.
97
      Id. at ¶ 152.
98
      Id. at ¶ 153.
99
      This case has a complex procedural history. The Court does not give a full accounting here.
100
      ECF No. 1.
101
      ECF No. 115 at ¶ 7.
102
      Case No. 4:17-cv-02028, ECF No. 50.
                                               - 20 -
filed by Mauro to this Court.103 On August 20, 2018, this Court consolidated all

subcomponent actions.104

         D.      Analysis105

                 1.      Standing

                         a.    Whether Plaintiffs Mendoza and Hunt have standing to
                               seek injunctive relief against Defendants

         Mendoza and Hunt request “equitable and/or injunctive relief” as part of

their Unfair Competition Law claim.106 Because such relief is prospective relief,

Mendoza and Hunt must show they are “likely to suffer future injury” from

Defendants’ conduct. McNair v. Synapse Grp. Inc., 672 F.3d 213, 223 (3d Cir.

2012) (citation omitted). They have not made this showing. The injury they plead

is economic,107 and they have not shown that they are likely to suffer future

economic injury from Defendants’ conduct. Therefore, Mendoza and Hunt do not

have standing to seek “equitable and/or injunctive relief” as part of their Unfair

Competition Law claim.



103
      Case No. 4:18-cv-00539, ECF No. 38.
104
      ECF No. 159.
105
      Defendants’ five motions to dismiss and Plaintiffs’ omnibus opposition brief present some
      arguments that the Court does not include in the following analytical discussion. To avoid
      doubt, the Court has considered the arguments that it does not explicitly ventilate here. It has
      chosen not to discuss them. Some of the arguments are redundant given the success or
      failure of other arguments. And other arguments are simply unavailing.
106
      Instant Complaint at ¶ 300.
107
      Id. at ¶ 299 (“Plaintiffs Hunt and Mendoza have suffered an injury-in-fact and have lost
      money or property by means of the inflated amounts they paid for functionally unsafe
      Microwaves.”)
                                                 - 21 -
                        b.    Whether Plaintiffs have standing to assert claims
                              regarding microwaves that they did not purchase

         Defendants argue that Plaintiffs here lack standing to pursue claims across

their Proposed Class for microwaves that the Plaintiffs did not themselves

purchase. In a companion case in the District of New Jersey, District Judge Renee

Marie Bumb found, in a decision addressing motions to dismiss, that she would

“not address these arguments as they are more appropriately set forth in response

to a motion for class certification.”108 The Court finds Judge Bumb’s logic

compelling. It won’t consider this argument, and like arguments concerning the

appropriateness of Plaintiffs’ class allegations,109 by Defendants at this stage.

                        c.    Whether Hunt has standing

         Midea China argues that Hunt lacks standing because (a) he does not allege

injuries during the period when he owned his Microwave, and (b) he eliminated the

potential risk of future injury by removing his Microwave from his home.110 The

Instant Complaint provides that “[h]ad Plaintiffs known of the Handle Defect in

the Microwave and the substantial risk of burns resulting from use of the

Microwave due to the Handle Defect, Plaintiffs would not have purchased their




108
      Gorczynski v. Electrolux Home Prod., Inc., No. CV 18-10661(RMB/KMW), 2019 WL
      1894915, at *2 (D.N.J. Apr. 29, 2019), on reconsideration, No. CV 18-10661(RMB/KMW),
      2019 WL 5304085 (D.N.J. Oct. 18, 2019).
109
      See, e.g., ECF No. 227 at 12-17.
110
      ECF No. 217 at 38.
                                            - 22 -
Microwaves or would have paid less.”111 This economic injury suffices as an

injury-in-fact. Hunt has standing.112

                  2.    Jurisdiction

            Defendants Sharp Thailand and Midea China argue that the Court lacks

personal jurisdiction over them. The Court agrees.

                        a.   Personal Jurisdiction over Sharp Thailand

            According to Plaintiffs, the Court can impute Sharp America’s registration

to do business in Pennsylvania to Sharp Thailand because Sharp Thailand is Sharp

America’s alter ego. This argument fails.

            Plaintiffs allege that Sharp America and Sharp Thailand “are vertically

integrated and controlled by Sharp.” Plaintiffs do not allege, however, that either

Sharp America or Sharp Thailand is a parent company of the other. Without this

allegation, “many of the elements of” the Court’s standard test for determining

alter ego status are “inapplicable.”113 The remaining factors are as follows.114

            (1)   Commonality of officers or directors;

            (2)   A “unified marketing image,” “including common branding of
                  products”;



111
      Instant Complaint ¶ 139.
112
      See In re Johnson & Johnson Talcum Powder Prod. Mktg., Sales Practices & Liab. Litig.,
      903 F.3d 278, 287 (3d Cir. 2018).
113
      Mildren v. Watkins, No. 1:18-CV-01403, 2019 WL 4302242, at *8 (M.D. Pa. Sept. 11,
      2019).
114
      Id.
                                              - 23 -
         (3)     The sharing of “uniform trademarks or logos”;

         (4)     The sharing of employees; and

         (5)     Whether “the corporations exchange or share managerial or
                 supervisory personnel.”

         Here, Plaintiffs allege that (a) Sharp America performed all testing for

Microwaves sold in the United States, including those with the Handle Defect; (b)

Sharp America addressed certain issues relating to the Defect-laden Microwaves

that Sharp Thailand had manufactured; and (c) Sharp Thailand directed Sharp

America to oppose, on Sharp Thailand’s behalf, Plaintiffs’ motion for alternative

service in Mendoza’s original case. These three allegations, taken together, do not

demonstrate the level of day-to-day business control necessary for the Court to

make a finding of alter ego.115

         Plaintiffs also claim that the Court has specific personal jurisdiction over

Sharp Thailand because of Sharp Thailand’s contacts with Pennsylvania. This

argument also fails. The Instant Complaint shows no Sharp Thailand contacts with

Pennsylvania.

         The Court lacks jurisdiction over Sharp Thailand. Thus, the Court dismisses

Mendoza and Hunt’s claims as to Sharp Thailand.


115
      See Mildren, 2019 WL 4302242, at *9 (“limited commonalities” did not establish requisite
      “intrusive control”); In re Enter. Rent-A-Car Wage & Hour Employment Practices Litig., 735
      F. Supp. 2d 277, 324 (W.D. Pa. 2010), aff’d, 683 F.3d 462 (3d Cir. 2012) (plaintiff did not
      show parent exercised “any control over the internal workings or day-to-day operations of its
      subsidiaries,” and did not show the requisite “extraordinary level of control” by parent over
      subsidiary).
                                               - 24 -
                       b.       Personal Jurisdiction over Midea China

         According to Plaintiffs, the Court can impute Midea America’s consent to

personal jurisdiction in this Court to Midea China because Midea China is Midea

America’s alter ego. This argument fails. Like with Sharp Thailand and Sharp

America, Plaintiffs do not allege that either Midea America or Midea China is a

parent company of the other. Therefore, the above factors apply.

          Here, Plaintiffs allege that (a) a Midea China employee supplied Midea

America’s interrogatory answers; (b) Midea China directed Midea America to

oppose, on Sharp Thailand’s behalf, Plaintiffs’ motion for alternative service in

Mendoza’s original case; and (c) “Midea America shared employees and

management with Midea China to handle the obligations” under Midea China’s

Finished Product Purchase Agreement with Electrolux.

         Midea China presents evidence that the so-called Midea China employee

was a Midea America employee.116 This adequately contests Plaintiffs’ first

allegation. Plaintiffs provide no facts in support of their third allegation. As with

Sharp Thailand, Plaintiffs’ second allegation does not demonstrate the level of day-

to-day business control necessary for the Court to make a finding of alter ego.117

         Plaintiffs also claim that the Court has specific personal jurisdiction over

Midea China because of Midea China’s contacts with Pennsylvania. This


116
      ECF No. 232 Ex. C and Ex. D.
117
      See footnote 115 above.
                                             - 25 -
argument fails. The Instant Complaint shows no Midea China contacts with

Pennsylvania.

          The Court lacks jurisdiction over Midea China. Thus, the Court dismisses

Mendoza and Hunt’s claims as to Midea China.

                       c.    Remedying the Court’s Lack of Personal Jurisdiction

          Plaintiffs offer that if the Court finds that it lacks personal jurisdiction over

these foreign defendants, the following procedural vehicles provide an acceptable

remedy.

          a) Re-transfer of the offending subcomponent cases to different federal
             jurisdictions under 28 U.S.C. § 1631.

          b) Exercising jurisdiction over these foreign defendants based on their
             contacts with the United States under Federal Rule of Civil Procedure
             4(k)(2).

          c) Allowing the Plaintiffs to conduct jurisdictional discovery.

          Regarding retransfer: The Court already consolidated these subcomponent

cases in its August 20, 2018 Memorandum Opinion.118 In that Opinion, I stated

that consolidation was “in the interest of judicial economy.”119 I also found that

consolidation was on Plaintiffs’ “request that the Court . . . exercise its discretion

and consolidate these actions,” as an alternative to retransfer.120 It is not “in the




118
      ECF No. 158.
119
      Id. at 2.
120
      Id. at 12.
                                             - 26 -
interest of justice”121 for the Court to retransfer these cases, having already

consolidated them on Plaintiffs’ request. Further, “the Third Circuit has recently

held that § 1631 only permits transfer to remedy a lack of statutory, and not

constitutional, jurisdiction.”122 As I explained above, the jurisdictional defect here

is constitutional and not statutory. 28 U.S.C. § 1631 therefore cannot serve as a

remedy here.

         The Court will not retransfer to these subcomponent cases to their different

original federal jurisdictions. The case stays consolidated.

         Regarding Rule 4(k)(2) jurisdiction: This argument fails for an independent

reason for each foreign defendant. Rule 4(k)(2) cannot bring in Sharp Thailand

because Rule 4(k)(2) only applies if a defendant is “not subject to jurisdiction in

any state’s courts of general jurisdiction.”123 Here, Sharp Thailand only contests

Pennsylvania’s jurisdiction to bring it before the Court.124 And Rule 4(k)(2)

cannot bring in Midea China because none of Plaintiffs’ claims against Midea

China “arise[] under federal law,” which is another prerequisite.125




121
      28 U.S.C. § 1631.
122
      Radio Music License Comm., Inc. v. Glob. Music Rights, LLC, No. CV 16-6076, 2019 WL
      1437981, at *28 (E.D. Pa. Mar. 29, 2019). The referred-to holding is at In re IMMC Corp.,
      909 F.3d 589, 596 (3d Cir. 2018).
123
      Fed. R. Civ. P. 4(k)(2)(A).
124
      ECF No. 215 at 2.
125
      Fed. R. Civ. P. 4(k)(2).
                                               - 27 -
         Regarding jurisdictional discovery: The Court will not afford Plaintiffs

jurisdictional discovery because Plaintiffs have already had years to conduct this

discovery. The Court’s Order of June 17, 2016 ordered Defendant Electrolux to

produce certain “documents and information in the possession of” Sharp Thailand

and Midea China.126 Over two years later, Plaintiffs filed the Instant Complaint.127

Where a plaintiff has had the opportunity to conduct jurisdictional discovery, and

then fails to make out a prima facie case of personal jurisdiction, courts are entitled

to deny the plaintiff’s request for further jurisdictional discovery.128

                 3.     Statutes of Limitations

                        a.    Applicable Standards

         The Consumer Legal Remedies Act has a three-year statute of limitations

that accrues “[f]rom the date of the commission of [the challenged] such method,

act, or practice.”129 The Unfair Competition Law has a four-year statute of

limitations that accrues when each of the elements of the plaintiff’s cause of action




126
      See ECF No. 81.
127
      ECF No. 173.
128
      See, e.g., Rose v. Cont’l Aktiengesellschaft (AG), No. CIV.A. 99-3794, 2001 WL 236738, at
      *4 (E.D. Pa. Mar. 2, 2001); Visual Sec. Concepts, Inc. v. KTV, Inc., 102 F. Supp. 2d 601, 609
      n.12 (E.D. Pa. 2000); Arch v. Am. Tobacco Co., 984 F. Supp. 830, 841 (E.D. Pa. 1997).
129
      Cal. Civ. Code § 1783; Herremans v. BMW of N. Am., LLC, cv14-02363 MMM (PJWx),
      2015 WL 12712082, at *3 (C.D. Cal. Feb. 19, 2015).
                                                - 28 -
have been satisfied.130 Generally, this is on the date of purchase.131 The Song-

Beverly Act has a four-year statute of limitations, which in this instance accrues

from the date of delivery.132

         The New York General Business Law §§ 349 and 350 each have a three-

year statute of limitations that accrues when the plaintiff is injured by the deceptive

act or practice that violated the statute.133

         Claims for breach of an implied warranty under Maryland law are normally

subject to a four-year statute of limitations.134 A manufacturer can shorten that

normal time period to not less than one year.135 This claim accrues when tender of

delivery is made.136


130
      Cal. Bus. & Prof. Code § 17208; Luna Distrib. LLC v. Stoli Grp. (USA), LLC, SA CV 17-
      1552-DOC (JDEx), 2018 WL 5099277, at *13 (C.D. Cal. Jul. 10, 2018).
131
      Philips v. Ford Motor Co., No. 14-CV-02989-LHK, 2015 WL 4111448, at *8 (N.D. Cal. July
      7, 2015).
132
      Schick v. BMW of N. Am., LLC, 5:17-cv-02512-VAP-KKx, 2018 WL 6017023, at *5 (C.D.
      Cal. Sept. 27, 2018); Mexia v. Rinker Boat Co., 174 Cal. App. 4th 1297, 1305-06 (2009).
      “The Song-Beverly Act itself does not provide a limitations period. Instead, California courts
      have adopted a four-year statute of limitations period from Section 2725 of the Commercial
      Code. Section 2725 limits breach of contract claims to four years after the cause of action
      accrued, adjudged in breach of warranty actions to be from the date of delivery.” Bronson v.
      Samsung Elecs., Am., Inc., No. C 18-2300 WHA, 2018 WL 5809418, at *2 (N.D. Cal. Nov.
      6, 2018).
133
      Statler v. Dell, Inc., 775 F. Supp. 2d 474, 484 (E.D.N.Y. 2011); Goldemberg v. Johnson &
      Johnson Consumer Companies, Inc., 317 F.R.D. 374, 386 n.10 (S.D.N.Y. 2016).
134
      Md. Code. Ann., Com. Law § 2-725; Youmans v. Douron, Inc., 65 A.3d 185, 188 (Md. App.
      2013).
135
      Md. Code. Ann., Com. Law § 2-725; Uniform Commercial Code cmt. (recognizing that
      “Subsection (1) permits the parties to reduce the period of limitation” to a minimum of one
      year).
136
      Youmans, 65 A.3d at 194.
                                                - 29 -
         Under New York law, claims for breach of an implied warranty are normally

subject to a four-year statute of limitations.137 But the New York Uniform

Commercial Code provides that a product manufacturer can shorten that normal

time period to less than one year.138 This claim accrues when tender of delivery

was made.139

         Claims under the Magnuson-Moss Act are governed by the most analogous

state law on warranties.140

                         b.    Mendoza and Hunt’s California Law Claims Against
                               Sharp America

         Sharp America argues that its only challenged conduct with respect to

Mendoza and Hunt’s Microwaves was the testing of these Microwaves on May

2011. As such, Sharp America argues that Mendoza and Hunt brought their

California law claims against it too late.141 This argument is not availing.

Mendoza and Hunt’s CLRA claim is tolled by the delayed discovery of the Handle

Defect.142 And Sharp America’s Microwave testing is not relevant to the accrual




137
      New York Uniform Commercial Code § 2-725 (2015); State of Narrow Fabric, Inc. v. Unifi,
      Inc., 126 A.D.3d 881, 882 (2d Dep’t 2015).
138
      New York Uniform Commercial Code § 2-725 (2015); Uniform Commercial Code cmt.
      (recognizing that “Subsection (1) permits the parties to reduce the period of limitation” to a
      minimum of one year).
139
      Jackson v. Eddy’s LI RV Ctr., Inc., 845 F. Supp. 2d 523, 531 (E.D.N.Y. 2012).
140
      Murungi v. Mercedes Benz Credit Corp., 192 F. Supp. 2d 71, 78 (W.D.N.Y. 2001).
141
      ECF No. 214 at 18.
142
      See In re Seagate Tech. LLC Litig., 233 F.Supp.3d 776, 796 (N.D. Cal. 2017).
                                                 - 30 -
of Mendoza and Hunt’s Unfair Competition Law and Song-Beverly Act claims.

These claims accrued after Mendoza and Hunt purchased their Microwaves, or

their Microwaves were delivered to them, respectively. They are therefore timely.

                       c.      Kukich and Mauro’s Warranty-Based Claims Against
                               Electrolux and Lowe’s

         A number of Kukich and Mauro’s claims against Electrolux and Lowe’s

proceed under a warranty theory. Electrolux and Lowe’s argue that because the

implied warranty at issue here was limited to one year, Kukich and Mauro’s

warranty-based claims are therefore time-barred.143

         Kukich argues that because he did not see the warranty-limiting term until

after he purchased his Microwave, it was not part of his original agreement with

Electrolux and is therefore unenforceable.144 This argument does not hold because

under Maryland law, “express warranties may be formed . . . even after the sale has

been consummated.” This “recognize[s] the reality that warranties are often given

at the time of the sale such that the buyer does not become aware of their terms

until after the sale is finished.”145 Kukich’s claim for breach of the implied

warranty of merchantability against Electrolux is therefore dismissed because it is

time-barred.




143
      ECF No. 227 at 19, 32.
144
      ECF No. 231 at 27-29.
145
      Rite Aid Corp. v. Levy-Gray, 894 A.2d 563, 573 (Md. 2006).
                                              - 31 -
         Mauro argues that misrepresentations and omissions prevented him from

discovering his Microwave’s defect and commencing his action within the

applicable limitations period.146 He, however, alleges no such misrepresentations

or omissions in the Instant Complaint. Mauro’s claim for breach of the implied

warranty of merchantability and violation of the Magnuson-Moss Act against

Lowe’s are therefore dismissed because they are time-barred.

                        d.    Mauro’s New York General Business Law Claims
                              Against Midea America

         Mauro purchased his Microwave on December 3, 2014 but did not bring

Midea America in as a defendant until April 6, 2018. Midea America thus argues

that Mauro’s New York General Business Law claims against it are time-barred.147

Plaintiffs ask the Court to apply the doctrine of equitable tolling, or, in the

alternative, hold that Plaintiffs’ claims are actually timely because of Midea

China’s fraudulent concealment of the Handle Defect.148 The problem for

Plaintiffs is that they were placed on notice of Midea America’s identity no later

than December 18, 2015, via a verified interrogatory answer from Electrolux.149

This was nearly two years before Mauro’s statute of limitations expired. Because

of Plaintiffs’ resultant failure to do their due diligence and add Midea America as a


146
      ECF No. 231 at 35.
147
      ECF No. 219 at 25-26.
148
      ECF No. 231 at 36-38.
149
      ECF Nos. 67-4, 67-5 at 9.
                                          - 32 -
defendant, the Court cannot apply any equitable tolling.150 Further, Mauro

discovered the Handle Defect before the three-year statute of limitations had run.151

Therefore, Plaintiffs have not made out a claim of fraudulent concealment.152

         Mauro’s claims against Midea America for violation of New York’s General

Business Law §§ 349 and 350 are dismissed because they are time-barred.

                4.      Failure to State a Claim

                        a.    Kukich’s Breach of Express Warranty Claim Against
                              Electrolux

         As it did previously,153 Electrolux seeks to dismiss Kukich’s breach of

express warranty claim for lacking privity.154 Kukich’s two tries at making out

exceptions to the privity requirement each fail. First, Kukich alleged that he was a

third-party beneficiary of the express warranty in question. But Kukich did not

allege that he suffered the requisite personal injury.155 Second, Kukich’s attempt to

harness equitable estoppel does not work because this “narrow exception to the

privity requirement” requires that “a defendant behave[] in such a way that the

plaintiff was justified in believing that the defendant was the actual seller, or that it

could rely on an express warranty because the defendant provided warranty


150
      See Marshall v. Hyundai Motor Am., 51 F. Supp. 3d 451, 462-63 (S.D.N.Y. 2014).
151
      See page 15, above.
152
      See Donahue v. Pendleton Woolen Mills Inc., 633 F. Supp. 1423, 1443 (S.D.N.Y. 1986).
153
      See ECF No. 126 at 17-18.
154
      ECF No. 227 at 18-19.
155
      See Instant Complaint; Pulte Home Corp. v. Parex, 923 A.2d 971, 995 n.14 (Md. App. 2007).
                                              - 33 -
services to the plaintiff, despite the lack of privity.”156 Kukich has not alleged

either of these threshold requirements.157

         Because Kukich lacks privity with Electrolux, and no exceptions apply,

Kukich’s breach of express warranty claim against Electrolux is dismissed.

                        b.     Kukich’s Magnuson-Moss Act Claim Against
                               Electrolux

         Kukich’s claims against Electrolux for breach of express warranty and

breach of implied warranty both fail. Therefore, Kukich’s Magnuson-Moss Act

claim against Electrolux also fails.158 This claim is dismissed.

                        c.     Mendoza and Hunt’s Consumer Legal Remedies Act
                               Claim and Unfair Competition Law Claim Against
                               Sharp America

         Mendoza and Hunt allege that Sharp America knew of the Handle Defect,

failed to disclose and concealed it, and represented that the Microwaves satisfied a

particular standard or quality while actually being of another standard or quality.159

This would constitute a violation of the Consumer Legal Remedies Act. These




156
      H & M Co. v. Tech. Heat Transfer Servs., Inc., 2015 WL 1472000, at *4 (D. Md. Mar. 30,
      2015).
157
      See Instant Complaint.
158
      Carlson v. Gen. Motors Corp., 883 F.2d 287, 291 (4th Cir. 1989) (holding that the MMWA
      “operates in conjunction with state law to regulate the warranting of consumer products”
      (emphasis in original)); Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1022 n.3 (9th
      Cir. 2008) (holding that MMWA claims “hinge on the state law warranty claims”); Schimmer
      v. Jaguar Cars, Inc., 384 F.3d 402, 405 (7th Cir. 2004) (noting that the MMWA borrows
      state law causes of action).
159
      Instant Complaint at ¶ 277.
                                              - 34 -
claims sound in fraud and therefore Plaintiffs need to plead their associated factual

allegations with particularity.160

         Plaintiffs have not pled with particularity Sharp America’s knowledge of the

Handle Defect. The Instant Complaint makes general allegations about Sharp

America’s selection of material for and testing of the Microwave in question.161

These general allegations are not particular enough to survive a motion to dismiss

operating under this scrutiny.162 And they likewise prove fatal to Mendoza and

Hunt’s Unfair Competition Law claim against Sharp America. This is so because

an Unfair Competition Law claim must include allegations of “how the defendant

obtained knowledge of the specific defect prior [to] the plaintiff’s purchase of the

defective product.”163

         Therefore, Mendoza and Hunt’s Consumer Legal Remedies Act claim and

Unfair Competition Law claim against Sharp America are each dismissed.




160
      Fed. R. Civ. P. 9(b); Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009).
161
      See Instant Complaint at ¶¶ 41, 79, 80, 94, 118-20, 122, 124, 279.
162
      See Stewart v. Electrolux Home Prod., Inc., 304 F. Supp. 3d 894, 910 (E.D. Cal. 2018)
      (allegations about testing lacked “any specific details about what type of . . . testing was
      performed”); Burdt v. Whirlpool Corp., No. C 15-01563 JSW, 2015 WL 4647929, at *4
      (N.D. Cal. Aug. 5, 2015) (“Plaintiff does not provide any details about or dates of the alleged
      tests or exactly what the tests would have shown. Prerelease testing is common and Plaintiff
      must allege more than an undetailed assertion that the testing must have revealed the alleged
      defect.”).
163
      Stewart, 304 F. Supp. 3d at 908.
                                                 - 35 -
                         d.   Mendoza and Hunt’s Consumer Legal Remedies Act
                              Claim Against Midea America

         Like with Sharp America, Mendoza and Hunt claim that Midea America

knew of the Handle Defect, failed to disclose and concealed it, and represented that

the Microwaves satisfied a particular standard or quality while actually being of

another standard or quality.164

         Here, Plaintiffs have not alleged an adequate “consumer transaction”

between Hunt and Midea America. They only allege that Midea America tested

Hunt’s Microwave. The Court acknowledges that liability under the Consumer

Legal Remedies Act extends to manufacturers with whom a plaintiff did not

directly transact business.165 This rule has some intuitive sense. As another federal

district court has described it, it extends liability from “the consumer’s

‘transaction’ of purchasing the product from some downstream seller” upwards to

“the manufacturer’s initial ‘transaction’ of putting a product into the stream of

commerce.”166 But as Plaintiffs acknowledge,167 this is an exception to the

“general[] require[ment]” of “a consumer transaction between a plaintiff and a

defendant.”168 Plaintiffs have presented no authority suggesting that Consumer

164
      Instant Complaint at ¶ 277.
165
      See, e.g., Arroyo v. TP-Link USA Corp., No. 5:14-CV-04999-EJD, 2015 WL 5698752, at *8
      (N.D. Cal. Sept. 29, 2015).
166
      In re Fluidmaster, Inc., 149 F. Supp. 3d 940, 955 (N.D. Ill. 2016) (interpreting California
      law).
167
      ECF No. 231 at 47.
168
      Arroyo, 2015 WL 5698752, at *8.
                                                 - 36 -
Legal Remedies Act liability should extend to an entity that only tested an

offending product. The Court has performed its own independent research and

located no such authority. In the absence of supporting authority, the Court

hesitates to make this extension, which is in the Court’s view dramatic and not in

accord with extending liability to the upstream manufacturer of a defective

product.

         Therefore, Mendoza and Hunt’s Consumer Legal Remedies Act claim

against Midea America is dismissed.

                       e.     Mendoza and Hunt’s Consumer Legal Remedies Act
                              and Unfair Competition Law Claims Against
                              Electrolux, Lowe’s, and Modesto, and their Unfair
                              Competition Law Claim Against Midea America

         Plaintiffs do not allege with the requisite specificity the representations that

they relied upon that omitted the Handle Defect. This disposes of Mendoza and

Hunt’s Consumer Legal Remedies Act and Unfair Competition Law claims against

Electrolux, Lowe’s, and Modesto. This also disposes of Mendoza and Hunt’s

Unfair Competition Law claim against Midea America.

         As Plaintiffs concede, reliance is a required element of both a Consumer

Legal Remedies Act claim and an Unfair Competition Law claim.169 Though

California courts have acknowledged that “[t]he strictures of Rule 9(b) are




169
      ECF No. 231 at 41-42.
                                           - 37 -
somewhat relaxed for claims based on fraudulent omission or concealment,”170

they differ on how much relaxation is due. Indeed, one California court has

remarked that “[u]nfortunately, the standard for pleading reliance in a fraud case

alleging omissions is far from uniform in this Circuit.”171

         One standard known as the Marolda standard indicates that “to plead the

circumstances of omission with specificity, plaintiff must describe the content of

the omission and where the omitted information should or could have been

revealed, as well as provide representative samples of advertisements, offers, or

other representations that plaintiff relied on to make her purchase and that failed to

include the allegedly omitted information.”172 A different “more flexible

requirement,”173 set forth by the United States Court of Appeals for the Ninth

Circuit in Kearns v. Ford Motor Co., requires a plaintiff only to provide the “who,

what, when, where, and how of the misconduct alleged.”174

         By the Marolda standard, though Plaintiffs here have described the content

of the given omission, they have not provided representative samples of the kind

described above. By the Kearns standard, Plaintiffs have not provided the “what,”

170
      In re NJOY, Inc. Consumer Class Action Litig., No. CV1400428MMMRZX, 2014 WL
      12586074, at *6 (C.D. Cal. Oct. 20, 2014).
171
      Overton v. Bird Brain, Inc., No. SACV 11-1054 DOC ANX, 2012 WL 909295, at *5 (C.D.
      Cal. Mar. 15, 2012).
172
      Parenteau v. Gen. Motors, LLC., No. CV1404961RGKMANX, 2015 WL 13309475, at *2
      (C.D. Cal. May 28, 2015).
173
      Overton, 2012 WL 909295, at *6.
174
      567 F.3d 1120, 1126 (9th Cir. 2009).
                                             - 38 -
“where” and “how” of these Defendants’ alleged omission of the Handle Defect.

The closest Plaintiffs come is a general allegation that Plaintiffs, when purchasing

their Microwaves, saw a representation by these Defendants that the Microwave

was “Over-the-Range.”175 Plaintiffs, then, by either test, have not made specific

enough allegations to satisfy Federal Rule of Civil Procedure 9(b).176

         Therefore, Mendoza and Hunt’s Consumer Legal Remedies Act and Unfair

Competition Law claims against Electrolux, Lowe’s, and Modesto are dismissed.

Mendoza and Hunt’s Unfair Competition Law claim against Midea America is also

dismissed.177

                        f.     Mendoza and Hunt’s Song-Beverly Act Claims

         The Song-Beverly Act only applies to manufacturers, distributors, or

retailers of the targeted product.178 Plaintiffs have not alleged in a non-conclusory

fashion that Sharp America or Midea America were manufacturers, distributors, or

retailers of Mendoza’s or Hunt’s Microwave.179 The Court must then dismiss




175
      Instant Complaint at ¶ 114.
176
      See Instant Complaint; see also Mack v. LLR, Inc., No. EDCV1700853JGBDTBX, 2019 WL
      1873294, at *6-*7 (C.D. Cal. Feb. 6, 2019) (explaining plaintiff’s failure to meet either
      standard).
177
      This reasoning provides an independent basis for dismissal of Mendoza and Hunt’s
      Consumer Legal Remedies Act claim and Unfair Competition Law claim against Sharp
      America.
178
      Cal. Civ. Code § 1793; Krieger v. Nick Alexander Imports, Inc., 234 Cal. App. 3d 205, 207
      (Cal. Ct. App. 1991).
179
      See Instant Complaint.
                                               - 39 -
Mendoza and Hunt’s Song-Beverly Act claim as to Sharp America and Midea

America.

         Electrolux, Lowe’s and Modesto argue that Mendoza and Hunt have not

alleged that the Handle Defect existed in their Microwaves during the requisite

time period.180 The Instant Complaint alleges that the Handle Defect was latent at

the time of the Microwaves’ sale and then manifested.181 This suffices for the

Song-Beverly Act’s purposes.182 The Court will allow these claims to continue.

                        g.    Mauro’s Claims Against Electrolux and Lowe’s

         Electrolux and Lowe’s argue that the Court should dismiss Mauro’s New

York claims against them, because Mauro has not alleged that the Handle Defect

manifested in his particular microwave.183 Mauro has alleged that when he reached

for the handle of his Microwave, he discovered that the handle had an

“exceedingly high temperature exposing him to a serious risk of injury from the

Handle Defect.” Drawing all inferences in the Instant Complaint in Mauro’s favor,




180
      ECF No. 227 at 27-28. These Defendants also argue that Mendoza’s Song-Beverly Act
      claim was time-barred. But they do so in their reply brief, without having introduced the
      argument in their opening brief. I therefore will not consider that argument. See Hunt v.
      Potter Cty., No. 4:16-CV-01729, 2017 WL 2152380, at *3 n.29 (M.D. Pa. May 17, 2017)
      (Brann, J.).
181
      Instant Complaint at ¶¶ 42-45, 51-54.
182
      Mexia v. Rinker Boat. Co., 174 Cal. App. 4th 1297, 1310 (2009); Daniel v. Ford Motor Co.,
      806 F.3d 1217, 1222-23 (9th Cir. 2015).
183
      ECF No. 227 at 28-30.
                                                - 40 -
I find that this suffices to plead that the Handle Defect manifested itself in Mauro’s

Microwave.184

                        h.     Mauro’s New York General Business Law Claims
                               Against Electrolux and Lowe’s

         Electrolux and Lowe’s argue that because Mauro has not alleged that he saw

any misleading statements or materials before purchasing his Microwave, he has

failed to allege a causal “connection between the deceptive act and the plaintiff’s

injury,” and therefore has not stated a claim for the violation of New York General

Business Law §§ 349 and 350.185 In response, Mauro argues that Electrolux

“promoted the Microwave as an ‘Over The Range Microwave Oven’” within a

particular “Installation Instructions, Use & Care Guide, and Specification Sheet”

that is “available to consumers online at [the] Frigidaire website.”186 Yet Mauro

does not plead that he actually looked at this document before purchasing the

Microwave.187 Mauro has therefore failed to allege the requisite causal connection.

         Because Mauro has failed to allege this element of a claim under New York

General Business Law §§ 349 and 350, these claims are dismissed.




184
      Instant Complaint at ¶ 61.
185
      ECF No. 227 at 31-32.
186
      Instant Complaint at ¶ 314; ECF No. 231 at 32.
187
      See Instant Complaint.
                                               - 41 -
                        i.    Mauro’s Unjust Enrichment Claim Against Electrolux
                              and Lowe’s

         Electrolux and Lowe’s argue that Mauro’s claim for unjust enrichment fails,

because it only duplicates other claims that Mauro had asserted or is currently

asserting in this litigation.188 Mauro argues that he should be permitted to plead

this claim in the alternative if the Court rejects his other claims.189 Under New

York law, a plaintiff cannot rely on an unjust enrichment claim as “a catchall cause

of action to be used when others fail” while “fail[ing] to explain how [it] is not

merely duplicative of [his] other causes of action.”190 Here Mauro appears to be

hoping for unjust enrichment to play the role of a “catchall cause of action” and

has not adequately claimed how this claim is not “merely duplicative.” Therefore,

Mauro’s unjust enrichment claim is dismissed.

III.     CONCLUSION

         As I have outlined above, Defendants’ Motions to Dismiss and Partial

Motion to Dismiss pursuant to Rule 12(b)(1), 12(b)(2), and 12(b)(6) are granted in

part and denied in part. Leave to amend is denied. “Among the grounds that could

justify a denial of leave to amend are undue delay, bad faith, dilatory motive,




188
      See, e.g., ECF No. 227 at 34-36.
189
      ECF No. 231 at 33-34.
190
      Tyman v. Pfizer, Inc., No. 16CV06941LTSBCM, 2017 WL 6988936, at *20 (S.D.N.Y. Dec.
      27, 2017), report and recommendation adopted, No. 16 CV 6941-LTS-BCM, 2018 WL
      481890 (S.D.N.Y. Jan. 18, 2018) (cleaned up).
                                           - 42 -
prejudice, and futility.”191 “Futility” means that the complaint, as amended, would

fail to state a claim upon which relief could be granted.192 Although there is a

“liberal pleading philosophy of the federal rules” a court will dismiss the amended

complaint in its entirety with prejudice because another opportunity for

amendment would be futile.193 “Accordingly, if a claim is vulnerable to dismissal

under Rule 12(b)(6), but the plaintiff moves to amend, leave to amend generally

must be granted unless the amendment would not cure the deficiency.”194 Given

the procession of complaints, consolidation, and discovery in this litigation, I find

that further amendment would not cure the deficiencies in Plaintiffs’ Instant

Complaint. Leave to amend is therefore denied. And, for the avoidance of doubt,

the claims that the Court identified above as dismissed are dismissed with

prejudice.

            An appropriate Order follows.

                                                          BY THE COURT:



                                                          s/ Matthew W. Brann
                                                          Matthew W. Brann
                                                          United States District Judge

191
      Lorenz v. CSX Corp., 1 F.3d 1406, 1413–14 (3d Cir.1993).
192
      Burlington, at 1434. In assessing “futility,” the District Court applies the same standard of
      legal sufficiency as applies under Rule 12(b)(6). Id.; 3 Moore's Federal Practice, supra
      § 15.15[3], at 15–47 to –48 (3d ed.2000).
193
      See Bjorgung v. Whitetail Resort, LP, 550 F.3d 263, 266 (3d Cir. 2008).
194
      Id.
                                                 - 43 -
